910 So. 2d 946 (2005)
Douglas PFOUTZ, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-2157.
District Court of Appeal of Florida, Fifth District.
September 23, 2005.
Douglas Pfoutz, Belle Glade, pro se.
No Appearance for Appellee.
THOMPSON, J.
Douglas Pfoutz appeals the denial of his pro se motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Pfoutz was convicted and sentenced for sexual battery of a child under the age of 12, in violation of section 794.011(2)(a), Florida Statutes (1999), and sentenced to life imprisonment without parole. This court affirmed his conviction and sentence in Pfoutz v. State, 754 So. 2d 795 (Fla. 5th DCA 2000). He argues on appeal that the trial court erred when it denied his motion that alleged his life sentences without parole were improper in light of article I, section 17 of the Florida Constitution, which proscribes "indefinite imprisonment." We affirm.
Recently, the Florida Supreme Court decided Adaway v. State, 902 So. 2d 746 (Fla.2005), which we find dispositive. Adaway was convicted of a crime similar to the charge in Pfoutz's case. In considering the sentence, the court held that a sentence of life imprisonment without parole violates neither the Eighth Amendment to the United States Constitution nor article I, section 17 of the Florida Constitution. Id. at 752.
AFFIRMED.
PLEUS, C.J. and TORPY, J., concur.